NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2408-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MARQUISE BROWN,

     Defendant-Appellant.
_________________________

                   Submitted January 24, 2022 – Decided March 15, 2022

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 18-11-1008.

                   Hegge & Confusione, LLC, attorneys for appellant
                   (Michael Confusione, of counsel and on the briefs).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Erin M. Campbell, Assistant Prosecutor,
                   on the brief).

                   Appellant filed a pro se supplemental brief.

PER CURIAM
      As a result of the walk-up shooting death of Amir Pleasant, a jury found

defendant Marquise Brown guilty of first-degree murder, N.J.S.A. 2C:11-3(a)(1)

or (2), second-degree possession of a weapon for an unlawful purpose, N.J.S.A.

2C:39-4(a)(1), second-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(b)(1), and first-degree conspiracy to commit murder, N.J.S.A.

2C:5-2(a)(1) and N.J.S.A. 2C:11-3(a)(1).1 Defendant was tried with his co-

defendants, Rashad Exum and Jahi Beatty, who were both found not guilty of

murder and the weapon charges.          However, Exum was found guilty of

conspiracy to commit murder, and Beatty was found guilty of hindering

apprehension or prosecution of another, N.J.S.A. 2C:29-3(a)(3), and hindering

his own apprehension or prosecution, N.J.S.A. 2C:29-3(b)(1). (Ibid.). A fourth

person who was with defendants during the shooting, William Davis, entered

into a cooperation agreement with the State resulting in his guilty plea to lesser

charges and trial testimony against defendants.

      After merger, defendant was sentenced to life in prison for murder with

an eighty-five percent period of parole ineligibility under the No Early Release

Act, N.J.S.A. 2C:43-7.2. Because of a prior conviction for possession of a


1
  The trial judge dismissed the charge of second-degree possession of a weapon
by a person not permitted to do so, N.J.S.A. 2C:39-7(b)(1).


                                                                            A-2408-19
                                        2
firearm, defendant was required to serve at least thirty-five years under the

Graves Act, N.J.S.A. 2C:43-6(c); N.J.S.A. 2C:43-7(a)(6).

      On appeal, defendant through counsel challenges his conviction and his

sentence, arguing:

            POINT I

            DEFENDANT'S RIGHT TO A FAIR TRIAL WAS
            VIOLATED BECAUSE THE JURY SAW HIM
            COMING OUT OF THE COURTROOM IN
            HANDCUFFS AND THE TRIAL COURT FAILED
            TO PROPERLY VOIR DIRE THE JURY PANEL
            AND ENSURE THERE WAS NO UNFAIR
            PREJUDICE TO DEFENDANT.

            POINT II

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT’S MOTION FOR A MISTRIAL
            BECAUSE OF THE CONTINUOUS USE OF A
            NICKNAME BEFORE THE JURY.

            POINT III

            THE EDITED VERSION OF CO-DEFENDANT JAHI
            BEATTY'S STATEMENT TO POLICE PLAYED FOR
            THE JURY BELOW CAUSED AN UNFAIR TRIAL
            FOR DEFENDANT. (NOT RAISED BELOW).

            POINT IV

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION FOR ACQUITTAL.



                                                                       A-2408-19
                                      3
            POINT V

            DEFENDANT'S SENTENCE IS IMPROPER AND
            EXCESSIVE.

      In a pro se supplemental brief, defendant argues:

            POINT I

            THE TRIAL COURT VIOLATED DEFENDANT
            MARQUISE BROWN['S] SIXTH AMENDMENT
            RIGHT TO CONFRONT THE WITNESS AGAINST
            HIM AND DUE PROCESS UNDER THE
            FOURTEENTH AMENDMENT OF THE U.S.
            CONST. AMEND. 6 AND 14.

                  A. PLAIN ERROR

                  B. HEARSAY AND CONFRONTATIONAL
                     RULE

            POINT II

            APPELLANT[']S DUE PROCESS AND RIGHT TO
            FAIR TRIAL W[ERE] VIOLATED BECAUSE [A]
            JUROR HAD BEEN EXPOSED TO UNFAIR
            OUTSIDE PREJUDICE AND THE TRIAL COURT
            FAILED TO PROPERLY VOI[R] DIRE THE JURY
            PANEL TO ENSURE THERE WAS NO UNFAIR
            PREJUDICE TO DEFENDANT.

We conclude that none of defendant's arguments have merit and affirm.

                                       I.

      On April 29, 2017, at approximately 4:53 a.m., Jersey City police received

a call of gunshots fired around 15 Dwight Street. When the police arrived at the

                                                                          A-2408-19
                                       4
location they saw no victim, but they did see numerous shell casings and

shattered glass in the street. Moments later, the police received a report of

nearby motor vehicle accident. Upon arriving at the accident scene at 5:10 a.m.,

they learned that a man with two gunshots to his head was in a car with front-

end damage stopped in the middle of the intersection of Jersey Avenue and

Grand Street near the Jersey City Medical Center. The victim, identified as

Pleasant, was taken to the hospital by emergency medical transport, where he

was pronounced dead.

      The ensuing investigation obtained a surveillance video depicting a man,

at 4:47 a.m. on April 29, approach Pleasant's car on Dwight Street and fire four

gunshots into Pleasant's car. After being shot, Pleasant drove away and crashed

his car. Additional surveillance video showed a silver two-door Honda Civic

stopping in the area of the shooting on two separate occasions: roughly thirty

minutes before the shooting and around the time of the shooting. The police

were able to identify the car and its owner, Chayana Clark, Davis's live-in

girlfriend at the time and the mother of his child.

      Learning that police had "grabbed" Clark and were looking for him, Davis

voluntarily went to the Hudson County Prosecutor's Office on May 3, where he

told investigators that defendant shot and killed Pleasant. After giving his


                                                                          A-2408-19
                                        5
statement, Davis was arrested and charged with "murder, conspiracy, [and]

unlawful possession of a weapon."         Defendant was arrested the next day.

According to Davis, he did not make any type of deal with the State in exchange

for giving his statement.

      Nine months later, on February 8, 2018, Davis gave a second statement to

investigators.    He identified himself, defendant, Exum, and Beatty in

surveillance video still photos taken from a convenience store they went to right

after Pleasant's murder.

      On July 11, 2018, Davis pled guilty to second-degree aggravated assault

and conspiracy in connection with "a cooperation agreement[,]" in which he

agreed to "testify and tell the truth" about Pleasant's killing.

      Defendant's trial was conducted over fourteen days in September 2019.

Davis was the State's primary witness. His testimony essentially mirrored his

statements to investigators.

      Davis testified that he was driving Clark's car with defendants Beatty and

Exum as passengers when they saw Pleasant, an "op[p]"—meaning "[e]nemy

[o]pposition"—of theirs, at a gas station. Defendant, known as "Shoddy" to

Davis, was not initially with them; through happenstance they saw defendant on

the street and stopped to talk to him. Exum asked defendant if he had a gun


                                                                           A-2408-19
                                         6
because they had just "seen our op[p]s." Defendant responded that he would

"go get it," then got in the back seat of the car and directed Davis to drive to a

nearby building. When they arrived at their destination, defendant got out of

the car, entered the building, and came back within five minutes. He returned

to the back seat of the car, behind the front passenger's seat. Davis did not see

a gun.

         Davis then drove back to where they had seen Pleasant. Once they were

in the vicinity, Davis heard a gun being "cocked . . . back." Exum told defendant

"[t]hat's him right there." After Davis stopped the car, defendant exited and,

within moments, Davis heard approximately four gunshots. Exum climbed into

the back seat. After defendant returned to the car and sat in the front passenger

seat, Davis drove away. Davis testified that defendant then stated "[h]e shot him

two times in the head. And he shot two more times."

                                         II.

         We first address defendant's arguments involving jurors. In Point I, he

argues through counsel that the trial court "failed to ensure [his] fundamental

right [to a fair trial] was secured . . . by failing to sufficiently inquire of juror

[number ten] or of any of the other jurors on the panel" regarding their

observation of defendant in handcuffs during the trial. In Point II of his


                                                                               A-2408-19
                                         7
supplemental pro se brief, defendant argues that after the court dismissed juror

number eleven for being exposed to unfair outside influence, it failed to voir

dire the other jurors to ensure defendant was not prejudiced. Because neither

contention was raised before the trial court, defendant must show the court's

alleged shortcomings were plain error "clearly capable of producing an unjust

result." R. 2:10-2.

                                        A.

      Under the Sixth Amendment of the United States Constitution and Article

I, paragraph 10 of the New Jersey Constitution "the right of a defendant to be

tried by an impartial jury is of exceptional significance." State v. Williams, 93

N.J. 39, 60 (1983).     The very essence of a fair trial is the securing and

preservation of an impartial jury. See Sheppard v. Maxwell, 384 U.S. 333,

362-63 (1966). "[A] defendant is entitled to a jury that is free of outside

influences and will decide the case according to the evidence and arguments

presented in court in the course of the criminal trial itself." Williams, 93 N.J. at

60.

      If the trial judge is aware that outside influences may have influenced

jurors, "the . . . judge must take action to assure that the jurors have not become

prejudiced as a result of facts which 'could have a tendency to influence the jury


                                                                              A-2408-19
                                         8
in arriving at its verdict in a manner inconsistent with the legal proofs and the

court's charge.'" State v. Bisaccia, 319 N.J. Super. 1, 12 (App. Div. 1999)

(quoting State v. Scherzer, 301 N.J. Super. 363, 486 (App. Div. 1997)). The test

is not whether the irregularity actually influenced the jurors but "whether it had

the capacity of doing so."      Panko v. Flintkote Co., 7 N.J. 55, 61 (1951).

"[W]here . . . there is the possibility of actual juror taint or exposure to

extraneous influences . . . , the judge must voir dire that juror and, in appropriate

circumstances, the remaining jurors." Bisaccia, 319 N.J. Super. at 13 (citation

omitted). We summarized the trial judge's obligation stating:

             The thrust of the New Jersey and federal cases on
             mid-trial allegations of jury misconduct is that the trial
             judge must make a probing inquiry into the possible
             prejudice caused by any jury irregularity, relying on his
             or her own objective evaluation of the potential for
             prejudice rather than on the jurors' subjective
             evaluation of their own impartiality. Although the trial
             judge has discretion in the way to investigate
             allegations of jury misconduct, an adequate inquiry on
             the record is necessary for the purposes of appellate
             review.

             [Scherzer, 301 N.J. Super. at 487-88 (citation omitted).]

      "A new trial, however, is not necessary in every instance where it appears

an individual juror has been exposed to outside influence." State v. R.D., 169

N.J. 551, 559 (2001).      The trial judge must "consider the gravity of the


                                                                               A-2408-19
                                         9
extraneous information in relation to the case, the demeanor and credibility of

the juror or jurors who were exposed to the extraneous information, and the

overall impact of the matter on the fairness of the proceedings."         Ibid.

Additionally, "when that extraneous information is knowledge unique to one

juror who is excused mid-trial," the court must examine "whether there was at

least an opportunity for the extraneous information to reach the remaining

jurors." Ibid.

      In particular, the judge should ask the juror about

            the specific nature of the extraneous information, and
            whether the juror intentionally or inadvertently has
            imparted any of that information to other jurors.
            Depending on the juror's answers to searching
            questions by the court, the court must then determine
            whether it is necessary to voir dire individually other
            jurors to ensure the impartiality of the jury. . . .
            Although the court should not simply accept the juror's
            word that no extraneous information was imparted to
            the others, the court's own thorough inquiry of the juror
            should answer the question whether additional voir dire
            is necessary to assure that impermissible tainting of the
            other jurors did not occur.

            [Id. at 560-61.]

      An appellate court reviews a trial court's determinations as to whether a

jury has been tainted and whether to expand an inquiry to other jurors under an




                                                                         A-2408-19
                                      10
abuse of discretion standard. Id. at 559-61. The trial court should explain its

determination "on the record to facilitate appellate review." Id. at 560.

                                        B.

      Defendant's first challenge arises from the concern that juror number ten

may have seen defendant in handcuffs. The judge and counsel believed that

when the juror returned to the courtroom after initially going downstairs with

the other jurors for their lunch break, the juror had the opportunity to see

defendant being escorted to lock up. Defense counsel recommended that the

judge ask juror number ten, "is there anything you need to tell us about, you

know, when you came . . . back up on the floor"? Counsel did not want the

questioning to "come across as . . . accusatory [b]ecause . . . if he didn't see

anything, . . . [it would be] blowing this out of proportion."

      Before the trial reconvened, the judge questioned juror number ten outside

of the presence of the other jurors. The juror confirmed that after the jury was

released for lunch, he went downstairs and came back up on the elevator because

he believed he forgot his car keys. He stated he "never even got off the elevator"

because he "realized that [his] keys were in [his] bag." When asked, he denied

seeing anything unusual from inside the elevator. Defense counsel declined the

judge's invitation to ask the juror any questions. Before allowing juror number


                                                                            A-2408-19
                                       11
ten to return to the jury panel, the judge instructed him not to discuss anything

they talked about.

      The record demonstrates that the judge properly questioned juror number

ten out of concern that the juror may have seen defendant in handcuffs. There

is little question that jurors should not see the defendant on trial before them in

handcuffs or similar restraints because of the potential it would prejudice their

view of his or her innocence. See State v. Damon, 286 N.J. Super. 492, 498 ("A

defendant's freedom from handcuffs or shackles is important to his right to a fair

and impartial trial.") (citation omitted). Yet, absent a showing of prejudice, the

fact that one or more jurors saw a defendant handcuffed outside the courtroom

does not deprive him or her of a fair trial. State v. Sykes, 93 N.J. Super. 90,

91-94 (App. Div. 1966).

      In this trial, there was no evidence juror number ten saw defendant in

handcuffs. Heeding defense counsel's concern not to accuse juror number ten

of any wrong, the judge carefully questioned the juror and found him creditable

in responding that he did not see anything upon returning upstairs to the

courtroom when the handcuffed defendant was being escorted out of the

courtroom. Neither the defense nor the State asked the judge to question the

jury panel if anyone saw defendant in handcuffs. The judge did not abuse her


                                                                             A-2408-19
                                       12
discretion in allowing juror number ten to remain on the jury and not to voir dire

the other jurors. Defendant has not shown any actual prejudice occurred, thus

there was no plain error.

                                        C.

      Two days after the concerns about juror number ten, the judge voir dired

juror number eleven after he asked to speak to her in private concerning his

uncertainty about his ability to serve as a juror given "the severity of the case ."

The request came during a second recess after earlier testimony that morning.

      In the presence of counsel and defendant but not the jury panel, juror

number eleven disclosed that he inadvertently learned Pleasant was a patient in

a mental health and addiction clinic where his live-in girlfriend worked. The

juror avowed that he did not discuss the matter with any other jurors. Both

defense counsel and the prosecutor stated the juror should be dismissed. The

judge agreed. Before dismissing the juror, the judge directed him not to speak

to any jurors about his knowledge of Pleasant. At no point did the defense or

the State request that the other jurors be questioned on whether juror number

eleven disclosed any information to them about Pleasant. Defense counsel asked

the judge to instruct the jury that juror number eleven was excused for reasons




                                                                              A-2408-19
                                        13
"personal to that juror" and that the jury was "not to consider that ." The court

instructed the jury to that effect.

      Defendant now argues that after the judge dismissed juror number eleven,

he erred by "fail[ing] to make any inquiry as to whether the other sitting jurors

had [] been exposed to this extraneous information."           This argument is

unpersuasive as no manifest injustice occurred in not questioning the other

jurors about juror number eleven's knowledge that his girlfriend knew Pleasant

from her employment.

      Juror number eleven informed the judge that he did not discuss the matter

with any other jurors. While "[t]he response of a juror is not necessarily

sufficient," R.D., 169 N.J. at 563, the circumstances here lend additional

credibility to the juror's insistence that he did not speak to the other jurors. In

addition to "the trial court's apparent assessment of his credibility," ibid., the

fact that none of the attorneys for the three defendants nor the prosecutor

requested a voir dire of the other jurors suggests they also believed juror number

eleven's claim that he did not speak to other jurors about Pleasant. Furthermore,

the juror's "promptness in coming forward," ibid., and his request to speak with

the trial judge "in private" (10T87;10T91), demonstrates an actual effort to keep

the extraneous information from his fellow jurors.           Finally, the court's


                                                                             A-2408-19
                                       14
"repeated[] instruct[ion] [to] the jurors not to discuss the case with each other

until they were so directed," id. at 562, including immediately before both

recesses on the day of the voir dire, sufficiently protected defendant's right to a

fair trial.   (10T62;10T86).    "We presume the jury followed the [judge's]

instructions." State v. Smith, 212 N.J. 365, 409 (2012).

       Moreover, the extraneous information that Pleasant, the murder victim,

was a patient at a mental health and addiction clinic had no capacity to "induce

bias or prejudice," or otherwise influence the jury in arriving at its verdict in a

manner inconsistent with the evidence. The information did not involve racial

bias, State v. Tyler, 176 N.J. 171, 182 (2003), extraneous knowledge about the

crime, State v. Wormley, 305 N.J. Super. 57, 68-70 (App. Div. 1997), extraneous

assertions of a defendant's guilt, State v. Grant, 254 N.J. Super. 571, 584-86

(App. Div. 1992), or extraneous information about a defendant's prior crimes,

State v. Fortin, 178 N.J. 540, 576 (2004). In sum, defendant points to no bias

or prejudice that occurred because the judge did not voir dire the jury panel after

juror number eleven's disclosure about Pleasant.

                                       III.

       In Point II, defendant argues the trial judge erred in denying his motion

for a mistrial based on Davis's continuous use of defendant's nickname,


                                                                             A-2408-19
                                       15
"Shoddy," during his testimony. He argues the ruling "allowed defendant to be

improperly prejudiced by the continual and excessive use of the Shoddy

nickname before the jury at trial, warranting a new trial."

      "Whether an event at trial justifies a mistrial is a decision 'entrusted to the

sound discretion of the trial court.'" State v. Smith, 224 N.J. 36, 47 (2016)

(quoting State v. Harvey, 151 N.J. 117, 205 (1997)). We will not disturb the

denial of a mistrial "unless there is a clear showing of mistaken use of discretion

by the trial court," Greenberg v. Stanley, 30 N.J. 485, 503 (1959) (citations

omitted), or a manifest injustice would result, State v. LaBrutto, 114 N.J. 187,

207 (1989). We discern no abuse of discretion.

      Before trial, defendant's counsel persuaded the judge that because there

could be "some prejudicial value in the mind[s] of the jurors hearing" the

nickname, its use would be limited to just an initial identification of defendant.

The judge advised that, upon request, she would give a limiting instruction if

she determined that defendant might be prejudiced by the repeated use of his

nickname.

      On direct examination, Davis initially identified defendant by his

nickname. Although the prosecutor thereafter referred to defendant as "Mr.

Brown" during direct examination, Davis only briefly referred to defendant by


                                                                               A-2408-19
                                        16
his legal name and otherwise continued to use the name "Shoddy" in his

testimony. He also referred to co-defendants Beatty and Exum by their

nicknames, "Ja Ja" and "Ra Ra." After defense counsel objected and sidebar

was held, the prosecutor increased his use of leading questions referring to

defendant as "Mr. Brown." At the end of Davis's testimony for the day, the court

instructed Davis not to use defendant's nickname.

      The next day, defendant unsuccessfully moved for a mistrial due to

Davis's use of defendant's nickname. The judge ruled that the references to the

nickname were not "so prejudicial . . . to warrant a mistrial." However, the judge

allowed that if the use of defendant's nickname continued, the motion could be

renewed. From that point on, Davis mostly referred to defendant by his legal

name, but stated the nickname twice.

      In his closing statement, the prosecutor referred to defendant's nickname

once when paraphrasing a statement allegedly made by Exum.                  After

summations and outside the presence of the jury, defendant's trial attorney

objected. He acknowledged that the prosecutor's use of the nickname "was an

oversight clearly" and after that "brief moment" the prosecutor "went right back

to Mr. Brown or Marquise Brown." Defense counsel requested that "no . . .

further reference be given to" the nickname and specifically requested that a


                                                                            A-2408-19
                                       17
"curative instruction" not be given as it would draw more attention to the

nickname. Defendant did not renew his motion for a mistrial.

      In criminal trials, references to defendants as well as witnesses by

nicknames is not uncommon. Hence, "use of defendant's street nickname during

trial cannot serve as a per se predicate for reversal." State v. Paduani, 307 N.J.

Super. 134, 146 (App. Div. 1998) (identifying the defendant to police by his

nickname, "Marijuana"). Referring to a defendant's pejorative nickname is

appropriate where it is relevant to identifying a defendant but "should be kept

from the jury [if not] relevant for some purpose." Id. at 147 (quoting State v.

Salaam, 225 N.J. Super. 66, 72 (App. Div. 1988). "[T]o constitute grounds for

reversal, 'some tangible form of prejudice' to the defendant must be

demonstrated." State v. Parker, 216 N.J. 408, 420 (2014) (quoting Salaam, 225

N.J. Super. at 73). Prejudice occurs where a nickname or alias has "been

intentionally offered as indicia of guilt," Paduani, 307 N.J. Super. at 147

(quoting Salaam, 225 N.J. Super. at 73), or to "impeach the credibility of a

witness," Parker, 216 N.J. at 421. On the other hand, where "the references to

the defendants' false name[] were brief and the State did not use the false name[]

to make a substantive point or impeach the credibility of a witness" does not

serve as a basis to reverse a conviction. Id. at 421.


                                                                            A-2408-19
                                       18
      There is no dispute that initial use of defendant's nickname was properly

admitted for identification. Despite attempts to limit its use, Davis's use of it

more times than necessary did not constitute a reason for reversal of his

convictions because no prejudice occurred.       The State did not make any

connection between the nickname and the allegations.         It did not refer to

"Shoddy" as a "street name" or imply that it related to criminal activity

suggesting his guilt. Also, the State did not use the nickname to attack the

credibility of any witness

      In sum, nowhere during the trial did Davis's testimony or the prosecutor's

remarks stated or suggested the nickname had a negative association. Moreover,

by declining that a curative instruction regarding the nickname be given, defense

counsel avoided the possibility such an instruction suggesting defendant's

nickname carried a negative connotation.

                                       IV.

      In Point III, as well as Point I of his pro se supplemental brief, defendant

argues for the first time on appeal that he was deprived of a fair trial when the

jury was allowed to view the nontestifying Beatty's videorecorded police

statement, in which the State redacted the comment that defendant was "never

there [in the car]." The jury was permitted to see and hear Beatty's claim that


                                                                            A-2408-19
                                      19
he did not know who was in the passenger's seat, and when he stated he did not

know if it was defendant, the police investigator replied "Yeah." The jury also

viewed Beatty's statement that he was asleep for much of his time in the car and

only Exum and Davis were in the car.

      Defendant contends the "redacted statement [was] prejudicial [because]

it (1) distorts the meaning of the statement, or (2) excludes information

substantially exculpatory of the nontestifying defendant."     United States v.

Smith, 794 F.2d 1333, 1335 (8th Cir. 1986). Defendant asserts Beatty's omitted

statement was necessary to provide "completeness," "context," and "avoid

misleading the trier of fact" in order to ensure "a fair and impartial

understanding" of the admitted statement. State v. DeRoxtro, 327 N.J. Super.

212, 223 (App. Div. 2000) (quoting State v. Gomez, 246 N.J. Super. 209, 220)).

Defendant's arguments are without merit.

      While it may have been preferable for the jury to hear the redacted portion

of Beatty's statement, the jury was permitted to hear Beatty's exculpatory

remarks. The jury heard Beatty state three times that he did not know who was

in the car other then he, Exum, and Davis because he was asleep "the whole

entire time." There was, however, Davis's testimony that defendant joined

Davis, Exum, and Beatty in the car; he left the car to retrieve a gun; they drove


                                                                           A-2408-19
                                       20
until Pleasant was spotted again; he got out of the car; gunshots were heard; and

he returned to the car declaring he shot Pleasant four times. Furthermore, Davis

testified that following the shooting they went to a convenience store, which he

confirmed in a still photo from the store's surveillance video camera system that

was admitted into evidence depicting him and defendants.

      Defendant's reliance on Smith and other cases is misplaced. Smith held

that a nontestifying defendant's "right to have the entire statement introduced,"

also known as "the rule of completeness," is "violated . . . when the statement in

its edited form, while protecting the sixth amendment rights of the co-defendant,

effectively 'distorts the meaning of the statement or excludes information

substantially exculpatory' of the nontestifying defendant." 794 F.2d at 1335

(quoting United States v. Kaminski, 692 F.2d 505, 522 (1982)). In such a case,

"severance is . . . required." Kaminski, 692 F.2d at 522.

      Cases cited by defendant specifically concerned whether severance was

required where portions of a statement by a nontestifying defendant that were

omitted because they were inculpatory to a co-defendant were substantially

exculpatory of the declarant. Smith, 794 F.2d at 1335; Kaminski, 692 F.2d at

522. In this case, the declarant was Beatty, not defendant, and the statements

were neither inculpatory of defendant nor exculpatory of Beatty.


                                                                            A-2408-19
                                       21
      Nevertheless, Beatty's omitted statement did not exculpate defendant. He

insisted he did not know if defendant got in the car because he was sleeping.

Accordingly, omission of the statement was not clearly capable of producing an

unjust result and does not constitute plain error. See State v. Downey, 237 N.J.

Super. 4, 14 (App. Div. 1989) (holding that any error in the admission of

testimony was harmless because it was "merely cumulative of the inferences to

be drawn from other evidence").

                                       V.

      In Point IV, defendant argues that the trial court erred in denying his Rule

3:18-1 motion for acquittal. Defendant argues that "[t]he purchased testimony

of . . . Davis was not nearly enough to sustain the State's case by the reasonable

doubt standard." We are unpersuaded because Davis's testimony, if found

credible by the jury, was undeniable evidence of defendant's guilt.

      "In assessing the sufficiency of the evidence on an acquittal motion, we

apply a de novo standard of review." State v. Williams, 218 N.J. 576, 593-94

(2014). When a defendant moves for acquittal following the conclusion of the

State's case, the trial judge must determine whether "based on the entirety of the

evidence and after giving the State the benefit of all its favorable testimony and

all the favorable inferences drawn from that testimony, a reasonable jury could


                                                                            A-2408-19
                                       22
find guilt beyond a reasonable doubt." Id at 594. "[C]redibility issues . . .

[should] not be resolved by the judge when ruling on the motion" to acquit. State

v. Pickett, 241 N.J. Super. 259, 265 (App. Div. 1990). "These issues [are]

properly submitted to the jury." Ibid.

      Davis, admittedly an accomplice to Pleasant's murder, provided the only

evidence implicating defendant as Pleasant's killer as a result of his cooperation

agreement with State.      "[O]ne witness' testimony" without corroborating

evidence is sufficient to sustain a conviction in most cases, State v. Williams,

122 N.J. Super. 377, 379 (App. Div. 1993) (citation omitted), including "solely

on the uncorroborated testimony of an accomplice," State v. Adams, 194 N.J.

186, 207 (2008) (internal quotation omitted); see also State v. Roundtree, 106

N.J. Super. 135, 151 (Law Div. 1969), aff'd, 118 N.J. Super. 22 (App. Div. 1971)

("jurors are permitted to find facts based upon the testimony of a single witness

whom they find to be worthy of belief.").

      It is permissible trial strategy for a defendant "to expose the bias of [a]

[w]itness" who testifies against him or her on the expectation of "favorable

treatment promised . . . for his [or her] cooperation in [the] case . . . for the

purpose of undermining his credibility before the jury." State v. Hernandez, 225

N.J. 451, 464-465 (2016).      A defendant may do so both through cross-


                                                                            A-2408-19
                                         23
examination on the witness's "expectation of favorable treatment" and by

arguing to the jury that the witness "has sold his services and testimony to the

State." Id. at 465. It was therefore up to the jury, not the judge, to determine if

Davis's testimony was believable. See State v. Pickett, 241 N.J. Super. 259, 265

(App. Div. 1990). Hence, the judge correctly denied defendant's motion to

acquit.

                                       VI.

      In Point V, defendant argues through counsel that his life sentence was

excessive, the trial court inadequately explained its sentencing decision, and a

remand is warranted so that the judge can consider mitigating factor fourteen,

N.J.S.A. 2C:44-1(b)(14), even though it took effect after he was sentenced. We

are unpersuaded.

      Defendant, twenty-three years old at the time of the murder, had five prior

indictable convictions as an adult, including "two convictions for possession of

a firearm . . . for an unlawful purpose," for which he was sentenced to five years

in state prison with three years parole ineligibility. At his December 9, 2019

sentencing, the judge applied aggravating factors three, risk of committing

another offense; six, the extent and seriousness of prior criminal record; and

nine, the need for deterrence. N.J.S.A. 2C:44-1(a)(3), -1(a)(6), and -1(a)(9).


                                                                             A-2408-19
                                       24
She determined no mitigating factors applied. Based upon the credible evidence

in the record, the judge's weighing of the sentencing factors that were in effect

at the time was not an abuse of discretion and defendant's sentence does not

shock the judicial conscience.    State v. Bolvito, 217 N.J. 221, 228 (2014)

(citations omitted).

      Effective October 19, 2020, approximately ten months after defendant was

sentenced, a new statutory mitigating factor fourteen took effect providing

consideration of that "[t]he defendant was under 26 years of age at the time of

the commission of the offense." N.J.S.A. 2C:44-1(b)(14). We are mindful that

our Supreme Court granted certification in State of New Jersey v. Rahee Lane,

No. A-92-20 (App. Div. March 23, 2021), cert. granted, 248 N.J. 534 (2021), in

which the legal issue is whether N.J.S.A. 2C:44-1(b)(14) applies retroactively,

and if so, to what extent. Unless and until the Court holds to the contrary in

Lane, we abide by our holding in State v. Bellamy, 468 N.J. Super. 29, 48 (App.

Div. 2021), that mitigating factor fourteen does not apply retroactively absent

resentencing "for a reason unrelated to the adoption of [N.J.S.A. 2C:44 -

1(b)(14)]." 2   Nothing in this opinion precludes the court on remand from


2
   The Court's recent decision in State v. Rivera, 249 N.J. 285 (2021), is
distinguishable. In Rivera, the Court had an independent basis to remand for


                                                                           A-2408-19
                                      25
amplifying its sentencing decision by considering whether the sentence would

be different accounting for the new mitigating factor. Cf. State v. Canfield, No.

A-5586-18 (App. Div. 2022) (slip op. at 126).

      To the extent we have not specifically addressed them, any remaining

arguments raised by defendant lack sufficient merit to warrant discussion in this

opinion. R. 2:11-3(e)(2).

      Affirmed.




resentencing: the improper treatment of the defendant's youth as an aggravating
factor. Id. at 303. Accordingly, the trial court was permitted to apply mitigating
factor fourteen. Id. at 303-304. Here, there is no independent basis to remand
for resentencing.


                                                                            A-2408-19
                                       26